DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Applicant’s submission of a response was received on 03 May 2021. Presently, claims 1-10, 12-14, and 17-21 are pending. Claims 11, 15, and 16 have been canceled. Claim 21 is new.
The previous objections to the specification, drawings, and/or claims are withdrawn as moot in light of corrections made by Applicant.
Response to Arguments
With regard to the rejection of claim 14 over Weaver in view of Varney, Applicant argues that Varney’s solid tube would prevent matrix material from entering the tube. Thus, there is no need to modify with plugs to prevent same. This argument is not persuasive.
First, it appears that Applicant may have confused the two references by Varney used in the rejection. Applicant cites Varney’s “outer coating 108 and the inner sacrificial layer 106.” The rejection of claim 14 relies on US PGPub 2016/0348515 by Varney, which does not have any outer coating 106 or sacrificial layer 108. Rod 106 of this reference is monolithic. The 102 rejection of claim 1 relies on another reference by Varney, US Patent 10,024,175, which is referred to as Varney ‘175 in Non-final Rejection and has the outer coating 108 and sacrificial fiber 106. Since this reference is not applied to claim 14, the argument is moot.
Varney (US 2016/0348515), as relied upon in the rejection of claim 14, explicitly discloses that the rod may be drilled to form a tube before forming the component, i.e. before infiltration (see Varney [0014], [0024], [0029] and Non-final Rejection dated 05 February 2021 at ¶69). Varney states: “In another example, the first portion of the monolithic rod may be removed before component forming” ([0014]). Thus, Varney explicitly discloses an embodiment that would require plugs to prevent infiltration of matrix material.	
	
Claim Objections
Claim 4 is objected to because of the following informalities:
--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 requires closing the tube with plugs. Claims 17 and 18 require the ends of the tube to be made of solid material. The specification at p.10 describes: “the environmental barrier material forming the tubes 44 may provide and define both ends to close off the hollow tube passageway 46 without the plugs 48, 50. In other words, the tubes 44 may be formed 

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, 13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the cooling passage” in the second to last line. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. In particular, it is unclear whether cooling passage is formed by the hollow tube, or whether the claim requires a cooling passage in addition to the hollow tube.
Claims 5 and 6 each recite the limitation “a cooling passageway.” It is unclear whether this is the same cooling passage recited in claim 1, or whether these claims require an additional cooling passageway.
Claim 17 recites the limitation “the first end is made of solid material to block access into the hollow section.” Claim 17 depends form claim 14, which recites “wherein 
The remaining rejected claims are rejected for their dependence on an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moody (US 2014/0271131) in view of Varney ‘175 (US 10,024,175, available under 102(a)(1) as of publication date 17 July 2018).
Regarding claim 1, Moody discloses:
An airfoil for use in a gas turbine engine ([0002]), the airfoil comprising
an airfoil shaped ceramic matrix composite body (100, see Figs 1 and 2) having an inner surface that defines a cooling cavity (110) in the body and an outer surface (102) that defines a leading edge, a trailing edge (103), a pressure side, and a suction side ([0021]) of the body, and 
…
wherein [a] cooling passage (140) extends between an end (112) of the cooling cavity closest to the trailing edge and the pressure side of the airfoil near the trailing edge (Fig 2 is generic as to which is the pressure side - either side could be the pressure side depending on the mounting orientation and rotation direction, but Fig 3A shows outlet on the concave pressure side).
Moody does not disclose:
a first hollow tube made from an environmental barrier material, the tube extends through the body between the inner surface and the outer surface to provide fluid communication between the cooling cavity and a gas path environment surrounding the outside surface.
Moody does not require a particular process for forming the cooling hole ([0034]). 


    PNG
    media_image1.png
    258
    436
    media_image1.png
    Greyscale
 Varney ‘175 (US 10,024,175)
Varney ‘175 teaches:
An airfoil for use in a gas turbine engine (col 5 lines 23-30), having a cooling hole formed by 
a first hollow tube (EBC 108 after sacrificial fiber 106 is removed, see Fig 3, col 5 lines 62-67) made from an environmental barrier material col 5 lines 63-65), the tube extends through the body between the inner surface and the outer surface (see Fig 3) to provide fluid communication (col 1 lines 59-67, col 5 lines 31-34) between the cooling cavity and a gas path environment surrounding the outside surface.
The tube is inserted into the fibers by arranging the fibers around the tube (see Fig 1, col 3 lines 22-24). Forming the cooling hole as taught by Varney ‘175 avoids cutting fibers when forming cooling holes, and results in a stronger blade (col 2 lines 1-9).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airfoil of Moody by forming each of the cooling holes by arranging the blade fibers around a tube of environmental barrier coating (on a sacrificial fiber), as taught by Varney ‘175, to obtain the benefit of a stronger blade.
Regarding claim 2, the airfoil of Moody as modified by the EBC cooling hole of Varney ‘175 teaches:
the body includes a plurality of fibers (Moody [0017], “preform”) and matrix material infiltrated with the fibers (Moody [0017] “matrix material”) and the tube is embedded in the plurality of fibers such that the plurality of fibers are parted around the tube to avoid fracturing the plurality of fibers (Varney ‘175 col 2 lines 28-31, see Fig 1).
Regarding claim 3, the airfoil of Moody as modified by the EBC cooling hole of Varney ‘175 teaches:
the body extends along an axis (see Moody Fig 1, axis runs from left to right), the airfoil further includes a plurality of tubes made from the environmental barrier material, the plurality of tubes includes the first tube, and the plurality of tubes are spaced apart from one another axially relative to the axis (cooling holes arranged along trailing edge of airfoil, each hole formed by a tube).
Regarding claim 4, the airfoil of Moody as modified by the EBC cooling hole of Varney ‘175 teaches:
the environmental barrier material (Varney ‘175: col 3 lines 9-13) is different than a material of the ceramic reinforcement fiber preform (Moody [0017], Varney ‘175 col 2 lines 53-58) and the ceramic matrix material (Moody [0017], Varney ‘175 col 3 line 54 - col 4 line 2).
Regarding claim 5, the airfoil of Moody as modified by the EBC cooling hole of Varney ‘175 teaches:
the tube defines a cooling passageway (as taught by Varney: col 2 lines 28-33, and relied upon in the combination for claim 1) and has a length that extends between a first end of the tube and a second end of the tube (see Varney Fig 3 and Moody Fig 2) and a cross- sectional area of the passageway varies along the length of the tube (Moody Figs 4B, 4C, [0026]).
Regarding claim 6, the airfoil of Moody as modified by the EBC cooling hole of Varney ‘175 teaches:
the tube defines a cooling passageway (as taught by Varney: col 2 lines 28-33, and relied upon in the combination for claim 1) and has a length that extends between a first end of the tube and a second end of the tube (see Varney Fig 3 and Moody Fig 2) and a cross-sectional area of the passageway is constant (Moody see passageway 140 in Figs 4A-4E and [0026], Figs 4E and 5 in particular indicate constant area, and Varney: col  lines 17-19, “constant”) along the length of the tube.
Regarding claim 7, the airfoil of Moody as modified by the EBC cooling hole of Varney ‘175 teaches:
the tube is conical (Moody 4B or 4C, [0026], “circular”) such that the cross-sectional area of the passageway narrows from the first end to the second end.
Regarding claim 8, the airfoil of Moody as modified by the EBC cooling hole of Varney ‘175 teaches:
the cross-sectional area of the passageway varies constantly along the length of the tube (see Moody Fig 4B or 4C).
Regarding claim 10, the airfoil of Moody as modified by the EBC cooling hole of Varney ‘175 teaches:
the tube has a non-circular cross section (Moody [0026], Varney ‘175: col 5 lines 17-19, “any other regular or irregular shape”) when viewed along an axis that extends between the first end and the second end.
Regarding claim 12, the airfoil of Moody as modified by the EBC cooling hole of Varney ‘175 teaches:
the tube is made entirely of environmental barrier material (after removal of the sacrificial material, Varney ‘175: col 4 lines 43-54).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moody (US 2014/0271131) in view of Varney ‘175 (US 10,024,175, available under 102(a)(1) as of publication date 17 July 2018) as applied to claim 7 and in view of Okita (JP 2008-121561).
Regarding claim 9, the airfoil of Moody as modified by the EBC cooling hole of Varney ‘175 does not teach:
the cross-sectional area of the passageway varies exponentially along the length of the tube
Moody and Varney teach that a variety of shapes are acceptable (see Moody Figs 4A-4E and [0026], and Varney ‘175 col 5 lines 17-19, “any other regular or irregular shape”).
Okita teaches:
a gas turbine engine airfoil having a film cooling hole with an exponentially increasing cross-sectional area. The exponential function provides a smoothly expanding area to provide a widespread thin cooling film and control exfoliation of cooling air due to the Coanda effect, thus increasing film cooling efficiency (see box portion on p.5 of English translation included in file with Non-final Rejection on 05 February 2021).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the airfoil of Moody as modified by the EBC cooling hole of Varney ‘175 by forming the cooling holes with an exponentially increasing area, as taught by Okita, to obtain the benefit of increasing film cooling efficiency. In the combination, the exponential cooling holes are made by the method of Varney ‘175, which is adaptable to cooling holes of various shapes (Varney ’175: col 5 lines 17-19).

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moody (US 2014/0271131) in view of Varney (US 2016/0348515).
Regarding claim 1, Moody discloses:
An airfoil for use in a gas turbine engine ([0002]), the airfoil comprising
an airfoil shaped ceramic matrix composite body (100, see Figs 1 and 2) having an inner surface that defines a cooling cavity (110) in the body and an outer surface (102) that defines a leading edge, a trailing edge (103), a pressure side, and a suction side ([0021]) of the body, and 
…
wherein [a] cooling passage (140) extends between an end (112) of the cooling cavity closest to the trailing edge and the pressure side of the airfoil near the trailing edge (Fig 2 is generic as to which is the pressure side - either side could be the pressure side depending on the mounting orientation and rotation direction, but Fig 3A shows outlet on the concave pressure side).

a first hollow tube made from an environmental barrier material, the tube extends through the body between the inner surface and the outer surface to provide fluid communication between the cooling cavity and a gas path environment surrounding the outside surface.
Moody does not require a particular process for forming the cooling hole ([0034]).

    PNG
    media_image2.png
    261
    368
    media_image2.png
    Greyscale
 Varney (US 2016/0348515)
Varney teaches:
An airfoil for use in a gas turbine engine ([0035]), the airfoil comprising [a cooling hole lined with]:
a first hollow tube (rod 106 after first portion 404 is removed, see Fig 4, [0027], [0014]) made from an environmental barrier material ([0020]), the tube extends through the body between the inner surface and the outer surface ([0025], see Fig 2) to provide fluid communication ([0034]) between the cooling cavity and a gas path environment surrounding the outside surface.

COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airfoil of Moody by using the method of Varney to install the environmental barrier coating tube of Varney to form each of the cooling holes to obtain the benefit of avoiding damage to the fibers of the airfoil.
Regarding claim 13, the airfoil of Moody as modified by the EBC tube of Varney teaches:
the tube is self-supporting such that it is embedded into the fibers on its own (Varney [0014] “the first portion of the monolithic rod may be removed before component forming,” where component forming includes infiltration of the fibers by the matrix.

Claims 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US 2020/0080425 to General Electric and available under 102(a)(2) as of effectively filed date 11 September 2018) in view of Varney (US 2016/0348515), Hoffman (US 6,113,722), and Coskun (US 2018/0281006).
Regarding claim 14, Weaver discloses:
A method comprising 
providing an airfoil shaped (103, see Fig 4) ceramic reinforcement fiber preform ([0075] “outer enclosure 103”, [0077]) …, the ceramic reinforcement fiber preform having a first side formed to define a cooling cavity (116, see Fig 4) in the ceramic reinforcement fiber preform and a second side (107) opposite the first side, … 
infiltrating the ceramic reinforcement fiber preform with ceramic matrix material to densify the ceramic reinforcement fiber preform and form a ceramic matrix composite airfoil ([0104])…, the ceramic matrix composite airfoil (103) having an inner surface that defines the cooling cavity (116, see Fig 4) and an outer surface (107) opposite the inner surface and adapted to interface with hot gases (combustion gas 66, [0051]),
… 
a cooling passage (106) … that extends through the ceramic matrix composite airfoil (103) to provide fluid communication ([0057]) between the cooling cavity (116) and environment surrounding the outer surface outside of the ceramic matrix composite airfoil.
Weaver does not disclose:
[providing] a tube
the tube being made from an environmental barrier material and having a first end and a second end
inserting the tube through the ceramic reinforcement fiber preform so that the first end of the tube extends into the cooling cavity and the second end of the tube extends beyond the second side of the ceramic reinforcement fiber preform, 
having the tube fixed therein
removing material from the first end and the second end of the tube such that the first end is about flush with the inner surface and the second end is about flush with the outer surface to form a cooling passage with the tube
wherein the tube includes a central hollow section and removable filler material present in the hollow section at each end of the tube during the step of infiltrating to block ingress of ceramic matrix material into the hollow section, and wherein the removable filler material includes a first plug located in the first end of the tube during the infiltrating step, a second plug located in the second end of the tube during the infiltrating step, and the step of removing material from the first end and the second end includes removing the first plug and the second plug.
Varney teaches:
providing a cooling hole (i.e. for fluid communication [0034]) in a ceramic matrix composite airfoil by inserting a rod made of environmental barrier coating ([0020]) into the fibers before infiltrating with the matrix. The environmental barrier coating provides protection to the surface of the cooling hole from oxidation ([0012], [0015]).
The rod is embedded in the fibers so that the fibers are arranged around the tube to avoid damaging the fibers ([0021]).
The rod is made into a hollow tube by removing a portion of a rod ([0014]). The rod portion may be removed before forming the composite component ([0014]), where the forming is at least infiltration ([0024]). The portion of the rod may be removed by 
Varney further teaches that the rod/tube extends through the part from an interior to an exterior (see Fig 4, [0025]). When applied to Weaver’s airfoil 103, the tube forms cooling hole 106, which joins cooling cavity 116 and outer surface 108.
Varney further teaches that the rod/tube may extend beyond the fiber preform/composite body, and teaches removing the protruding portion ([0026]). Since the protruding portion is removed, the result is that the tube is flush with the surface.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Weaver by using the 
The method of Weaver as modified by the EBC tube of Varney does not teach:
the tube includes removable filler material present in the hollow section during the step of infiltrating to block ingress of ceramic matrix material into the hollow section.
Although Varney teaches removing the center of the rod to form a hollow tube before infiltrating with a matrix, Varney is silent on a method of preventing matrix material from entering and blocking the tube. The tube is used as a cooling hole and must be free of matrix material.
Hoffman teaches:
a hollow tube (see Fig 5) for embedding into a ceramic component, such as for a cooling passage (col 1 lines 55-61). The hollow tube originally has a sacrificial fiber at its center, but the sacrificial fiber may be removed prior to infiltrating with a ceramic matrix if the tube ends are sealed with removable material to prevent entrance of the matrix material (col 4 lines 38-42).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Weaver as modified by the EBC tube of Varney by sealing the ends of the tube with removable material before infiltrating with matrix material and by removing the material after 
The method of Weaver as modified by the EBC tube of Varney and the removable seal of Hoffman does not teach:
the removable filler material includes a first plug located in the first end of the tube during the infiltrating step, a second plug located in the second end of the tube during the infiltrating step, and the step of removing material from the first end and the second end includes removing the first plug and the second plug.
Coskun teaches:
a method of masking a cooling hole in a gas turbine airfoil before coating the airfoil ([0003], prior art method, not the inventive method). The masking prevents the coating material from blocking the cooling holes. The masking comprises manually inserting a plug into the cooling hole, performing the coating process, and then removing the plug. Thus Coskun teaches that one method of preventing material from entering a cooling hole is with a removable plug. When combined with the prior art teaching of Hoffman, which teaches sealing both ends of the embedded tube before infiltrating with matrix material (Hoffman col 4 lines 38-42), Coskun’s teaching would lead one of ordinary skill in the art to use a first plug in the first end of the tube and a second plug in the second end of the tube, and then remove the plugs after the matrix infiltration.
COMBINATION


Regarding claim 19, the method of Weaver as modified by the EBC tube of Varney, the removable seal of Hoffman teaches, and the plugs of Coskun teaches:
the tube (Varney 406 in Fig 4) includes an inner surface that directly defines the cooling passage (Varney 402) and an outer surface that directly engages the ceramic matrix composite airfoil (Varney 202) and the environmental barrier material extends between the inner surface and the outer surface of the tube (see Varney Fig 4). 
Regarding claim 20, the method of Weaver as modified by the EBC tube of Varney, the removable seal of Hoffman teaches, and the plugs of Coskun teaches:
the step of inserting the tube through the ceramic reinforcement fiber preform includes parting fibers included in the ceramic reinforcement fiber preform around the tube to avoid fracturing the fibers (Varney [0021], see Fig 1). 
Allowable Subject Matter
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The nearest prior art is described above with reference to claim 14, and the prior art does not disclose “the tube includes a central hollow section and removable filler material present in the hollow section at each end of the tube during the step of the removable filler material being environmental barrier material” (emphasis added).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745                                                                                                                                                                             
	
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745